EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

2.	Applicant’s arguments, see P. 5-7, filed 02/07/2022, with respect to Rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

3.	Claims 1-6, 9-11, and 13-15 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Smith et al. (US PGPub./Pat. 20180054565) teach a camera attachment apparatus for attaching to a mobile computing device having an integrated camera includes a house, a slide plate, an aperture, and an illumination system. The housing has a shape to mount on the mobile computing device. The slide plate is disposed within the housing and has a stowed position and a deployed position. The aperture is disposed in the slide plate. The illumination system is disposed on the slide plate. The slide plate is configured to align the aperture over the integrated camera when moved to the deployed position and does not obstruct the integrated camera in the stowed position.

Mack et al. (US PGPub./Pat. 20130163977) teach tools and techniques are described for protecting camera components on a surface and/or within an internal portion of a portable electronic device. In one aspect, an electronic device might comprise a camera mount, which might comprise a camera barrel assembly configured to have a camera affixed thereto, the camera barrel assembly being rotatably coupled with one of a front panel, a rear panel, or a chassis of the electronic device. The camera mount may further comprise a set of cantilever springs affixed to one of the front panel, the rear panel, or the chassis and biased against the camera barrel assembly to provide rotational friction on the camera barrel assembly. The set of cantilever springs might have sufficient compliance to allow the camera to retract into a body of the portable electronic device upon encountering an external force, which may include an impact force or a dropping force.



“…actuation of the gear actuation mechanism to cause the camera system housing to: retract into the computing device to an enclosed position such that the housing is disposed at a first angle…
… the gear mechanism is to lock the camera system housing in the enclosed position or the open position.” (Claim 1; Claims 9 and 13 is similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628